DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 12-14 of Claim 1 state: “…the first and second external electrodes being electrically connected to the first and second external electrodes respectively…” Each of the external electrodes are a single element and cannot be connected to an additional first and second external electrodes. The claim is being examined as best understood.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 12-14 of Claim 9 state: “…the first and second external electrodes being electrically connected to the first and second external electrodes respectively…” Each of the external electrodes are a single element and cannot be 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 12-14 of Claim 17 state: “…the first and second external electrodes being electrically connected to the first and second external electrodes respectively…” Each of the external electrodes are a single element and cannot be connected to an additional first and second external electrodes. The claim is being examined as best understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed distance of Ld ≤ Lm fails to further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4, 5, 6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi (US Publication 2012/0314338).

In re claim 1, Togashi discloses a multilayer ceramic electronic component comprising:  
5a ceramic body (42 – Figure 9, ¶74, ¶40) comprising a plurality of first (52A – Figure 11, ¶75) internal electrodes and a plurality of second internal electrodes (52B – Figure 11, ¶76) alternately disposed to face each other with respective dielectric layers (5 – Figure 11, ¶40) interposed therebetween (Figure 11), and having a first and a second surface (top and bottom surfaces of 42 – Figure 9) opposing each other in a first direction a  third surface and a 10fourth surface (left and right surfaces of 42 – Figure 9) connected to the first and second surfaces and opposing each other in a second direction (Figure 9), and fifth and sixth surfaces (front and back surfaces of 42 – Figure 9) connected to the first to fourth surfaces, and opposing each other (Figure 9);  

wherein a first dummy electrode (53A – Figure 11, ¶74) is disposed in a margin portion of the ceramic body adjacent the first internal electrode (51A – Figure 11) in the third direction (Figure 11), and a second dummy electrode (53D – Figure 11, ¶74) is disposed in a margin portion of the ceramic body adjacent the second internal electrode (51B –Figure 11) 20in the third direction (Figure 11), and a distance (Ld) between the first and second dummy electrodes (53A, 53D – Figure 11) in the second direction, and a length (Lm) of each margin portion between one of the first and second internal electrodes and an external surface of the ceramic body in the second direction, satisfy 25Ld ≤ Lm (Figure 11; Note that the two dummy electrodes completely overlap. Therefore, the distance Ld is 0, and Lm is greater than 0).
In re claim 4, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the first dummy electrode (53A – Figure 11) is disposed in only one margin portion of the first internal electrode (52A – Figure 11), and the second dummy 15electrode (53D – Figure 11) is disposed in only one margin portion of the second internal electrode (52B – Figure 11) (Figure 11).
In re claim 5, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the first and second dummy electrodes (53A, 53D – Figure 11) are spaced apart by a certain distance respectively from the third and fourth surfaces 20disposed opposite each other in the second direction of the ceramic body (Figure 11).
In re claim 6, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the first and second dummy electrodes (53A, 53D – Figure 11)  are disposed on different dielectric layers (5 – Figure 11) (Figure 11).
In re claim 20, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses a distance (Ld) between the first and second dummy (53A, 53D – Figure 11) electrodes in the second direction, and a length (Lm) of each margin portion between one of the first and second internal electrodes (52A, 52B – Figure 11) and an 5external surface of the ceramic body in the second direction, satisfy Ld ≤ Lm (Figure 9, Figure 10, Figure 11; Note that the two dummy electrodes completely overlap. Therefore, the distance Ld is 0, and Lm is greater than 0).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Fukunaga et al. (US Publication 2012/0250217).
In re claim 2, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein the ceramic body has corners each having an inflection point between a straight portion of a ceramic body surface and the corner (Figure 11), and the first and second dummy electrodes (53A, 53D – Figure 11) (73B, 73D – 
Togashi does not disclose the corners of the capacitor element are rounded.
Fukunaga discloses the corners of the capacitor element are rounded (¶22).
It would have been obvious to a person having ordinary skill in the art to incorporate the rounded corners to reduce the occurrence of chipping during packaging processes. 

3.	Claims 3, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Ritter et al. (US Publication 2007/0133147).
	In re claim 3, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi does not disclose wherein, in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 20% to 60% of widths of 10the margin portions of the first and second internal electrodes in the third direction.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Togashi discloses a multilayer ceramic electronic component comprising:  
5a ceramic body (42 – Figure 9, ¶74, ¶40) comprising a plurality of first (52A – Figure 11, ¶75) internal electrodes and a plurality of second internal electrodes (52B – Figure 11, ¶76) alternately disposed to face each other with respective dielectric layers (5 – Figure 11, ¶40) 
15a first external electrode and second external electrode (43A, 43B – Figure 9, ¶73) disposed on external surfaces of the ceramic body (Figure 9), the first and second external electrodes being connected to the first and second internal electrodes (52A, 52B – Figure 9, Figure 10), respectively, 
wherein a first dummy electrode (53A – Figure 11, ¶74) is disposed in a margin portion of the ceramic body adjacent the first internal electrode (51A – Figure 11) in the third direction (Figure 11), and a second dummy electrode (53D – Figure 11, ¶74) is disposed in a margin portion of the ceramic body adjacent the second internal electrode (51B –Figure 11) 20in the third direction (Figure 11).
	Togashi does not disclose wherein, in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 20% to 60% of widths of 10the margin portions of the first and second internal electrodes in the third direction.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18,  Togashi in view of Ritter further discloses wherein the first dummy electrode (53A – Figure 11) is disposed in only one margin portion of the first internal electrode (52A – Figure 11), and the second dummy 15electrode (53C – Figure 11, ¶74) is disposed in only one margin portion of the second internal electrode (52B – Figure 11) (Figure 11) opposite the one margin portion having the first dummy electrode in the third direction.


4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Fuji (US Publication 2016/0240314).
	In re claim 7, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi does not disclose 5wherein the first and second internal electrodes have a thickness (te) of less than 1 µm and the dielectric layer has a thickness (td) of less than 2.8 µm.
	Fuji discloses the first and second internal electrodes have a thickness (te) of less than 1 µm and the dielectric layer has a thickness (td) of less than 2.8 µm (¶129).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode and dielectric layer thicknesses to realize a device having desired ESR characteristics and capacitance.

5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338).
	In re claim 8, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi does not disclose wherein the dielectric layer has a thickness (td) and the first and 10second internal electrodes have a thickness (te) that satisfy td > 2 x te. However, it is well-known in the art that adjusting the thickness of the dielectric affects the overall capacitance of the device. It would have been an obvious matter of design choice to alter In re Rose, 105 USPQ 237 (CCPA 1955).

6.	Claim 9, 10, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisanao et al. (JP2005235976A) in view of Katsuta (US Publication 2016/0020028).
	In re claim 9, Hisanao discloses a multilayer ceramic electronic component, comprising: 
a ceramic body (13 – Figure 6, ¶42) comprising a plurality of first internal electrodes (15h – Figure 7, ¶42 )and a plurality of second internal electrodes (15g – Figure 8, ¶42) alternately 15disposed to face each other with respective dielectric layers (14 – Figure 7, Figure 8,  ¶43) interposed therebetween, and having a first surface and a second surface (top and bottom surface of 13 – Figure 6) opposing each other in a first direction, a third surface and a fourth surface (left and right surface of 13 – Figure 6) connected to the first and second surfaces and opposing each other in a second direction, and a fifth surface and 20a sixth surface (front and back surface of 13 – Figure 6) connected to the first to fourth surfaces and opposing each other in a third direction; and 
a first external electrode (17a – Figure 6, ¶42) and a second external electrode (17b – Figure 6, ¶42) disposed on external surfaces of the ceramic body (Figure 6), the first and DB1/ 105866428.3Page 35Docket No.: 123193-7915second external electrodes (17a, 17b – Figure 6, Figure 7, Figure 8) being electrically connected to the first and second internal electrodes respectively (Figure 6, Figure 7, Figure 8), wherein 
a first dummy electrode (18a – Figure 7, ¶43) is disposed in a margin portion of the ceramic body adjacent the first internal electrode (15h – Figure 7) in the 5third direction, and a 
and the first and second dummy electrodes have a length of 0.15 times the length of a ceramic body having a length of 3.2 mm (Table 1, ¶23).
Hisanao does not disclose wherein the first and second external electrodes respectively comprise a first electrode layer and a second electrode layer 10respectively electrically connected to the first and second internal electrodes, and a first conductive resin layer and a second conductive resin layer respectively disposed on the first and second electrode layers, the first and second electrode layers and the first and second conductive resin layers extending to the fifth and sixth 15surfaces of the ceramic body, and wherein a length (L2) in the second direction of the first and second dummy electrodes disposed internally within the ceramic body is longer than a length (L2) of the first and second electrode layers extending onto the fifth and sixth surfaces in the second direction.
Katsuta discloses first and second external electrodes (13, 14 – Figure 4, ¶44) respectively comprise a first electrode layer and a second electrode layer (13a, 14a – Figure 4, ¶47) 10respectively electrically connected to the first and second internal electrodes (11a – Figure 4, ¶95), and a first conductive resin layer and a second conductive resin layer (13b, 14b – Figure 4, ¶49) respectively disposed on the first and second electrode layers (Figure 4), the first and second electrode layers and the first and second conductive resin layers extending to the fifth and sixth 15surfaces of the ceramic body (Figure 1, Figure 4), and a length of the first and second electrode layers are 150 µm (Table 2, Example 7).
	The combination of Hisanao and Katsuta discloses a length (L2) in the second direction of the first and second dummy electrodes disposed internally within the ceramic body is longer than a length (L2) of the first and second electrode layers extending onto the fifth and sixth surfaces in the second direction.

	In re claim 10, Hisanao in view of Katsuta discloses the multilayer ceramic electronic component of claim 9, as explained above. Hisanao discloses the length of the dummy electrodes (18a – Figure 7, Figure 8) is 0.15 times the length of the longitudinal body of the ceramic capacitor having a length of 3.2 mm (Table 1, ¶23).
	Katsuta discloses the length of the first and second electrode layers (13a, 14a – Figure 4) is 150 µm and the length of the first and second conductive resin layers (13b, 14b – Figure 4) is 500 µm that extends on to the fifth and sixth surfaces of the capacitor body (Figure 1, Figure 4).
	The combination of Hisanao and Katsuta disclose wherein one end portion of the first dummy electrode in the second direction is disposed in the ceramic body between one end portion of a region around which the first electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one DB1/ 105866428.3 Page 36Docket No.: 123193-7915 end portion of a region around which the first conductive resin layer is disposed to extend the fifth and sixth surfaces of the ceramic body, and 
one end portion of the second dummy electrode in the second 5direction is disposed in the ceramic body between one end portion of a region around which the second electrode layer is disposed to extend to the fifth and sixth surfaces of the ceramic body, and one end portion of a region around which the second conductive resin layer is disposed to extend the fifth and sixth surfaces of the 10ceramic body.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Katsuta to prevent the generation of cracks. 
In re claim 11, Hisanao in view of Katsuta discloses the multilayer ceramic electronic component of claim 9, as explained above. Hisanao further discloses wherein the ceramic body 
	Katsuta discloses the corners of the capacitor body can be rounded (¶30).
It would have been obvious to a person having ordinary skill in the art to incorporate the rounded corners to reduce the occurrence of chipping during packaging processes. 
	In re claim 13, Hisanao in view of Katsuta discloses the multilayer ceramic electronic component of claim 9, as explained above. Hisanao further discloses wherein the first dummy electrode (18a – Figure 7) is disposed in only one margin DB1/ 105866428.3Page 37Docket No.: 123193-7915portion of the first internal electrode (15h – Figure 7), and the second dummy electrode (18a – Figure 8) is disposed in only one margin portion of the second internal electrode (15g – Figure 8).
	In re claim 15, Hisanao in view of Katsuta discloses the multilayer ceramic electronic component of claim 9, as explained above. Hisanao further discloses the first (18a – Figure 7) and second dummy electrodes (18a – Figure 8) are disposed on different dielectric layers (Figure 7, Figure 8).
In re claim 16, Hisanao in view of Katsuta discloses the multilayer ceramic electronic component of claim 9, as explained above. Hisanao in view of Katsuta does not disclose wherein the dielectric layer has a thickness (td) and the first and 10second internal electrodes have a thickness (te) that satisfy td > 2 x te. However, it is well-known in the art that adjusting the thickness of the dielectric affects the overall capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the dielectric layers to realize a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisanao et al. (JP2005235976A) in view of Katsuta (US Publication 2016/0020028) and in further view of Ritter et al. (US Publication 2007/0133147).
	In re claim 12,  Hisanao in view of Katsuta discloses The multilayer ceramic electronic component of claim 9, as explained above. Hisanao does not disclose wherein, in the third direction of the ceramic body, widths of the first and second dummy electrodes satisfy 20% to 60% of widths of 20the margin portions of the first and second internal electrodes in the third direction.
Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Ritter to realize a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

8.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Hisanao et al. (JP2005235976A).
	In re claim 19, Togashi discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi does not disclose wherein each of the first and second dummy electrodes have lengths measured in the second direction that are less than half of a length of the ceramic body in the second direction.
	Hisanao discloses first and second dummy electrodes (18a –Figure 7, Figure 8) have lengths measured in the second direction that are less than half of a length of the ceramic body in the second direction (Table 1).


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the dummy electrodes are spaced from the third and fourth surfaces of the capacitor body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848